                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 5:19-cv-00017-JVS (MAA)                                           Date: February 20, 2019
Title       Elijah Lee Miller vs. West Valley Detention Center



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                   Cheryl Wynn                                              N/A
                   Deputy Clerk                                    Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):             Order to Show Cause Why This Case Should Not Be
                                       Dismissed for Want of Prosecution

        On January 3, 2019, Plaintiff submitted a civil rights Complaint pursuant to 42 U.S.C.
§ 1983 (“Complaint”). (ECF No. 1.) However, Plaintiff neither paid the required $400 filing fee nor
filed an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (See ECF No. 2.)

         On January 4, 2019, the Court issued an Order Regarding Application to Proceed In Forma
Pauperis or Payment of Filing Fee and Dismissing Complaint with Leave to Amend (“Order”).
(ECF No. 4.) The Court ordered Plaintiff, within 30 days after the Order, to submit the $400 filing
fee or application to proceed in forma pauperis with supporting documentation. (Id. at 1.) The
Order also dismissed the Complaint with leave to amend and ordered Plaintiff, if he still wished to
pursue the action, to file a First Amended Complaint within 30 days after the Order utilizing the
standard civil rights complaint form for prisoners. (Id. at 2.) The Court cautioned Plaintiff that
failure to comply with the Order would result in a recommendation that the Complaint be dismissed.
(Id. at 1-2.)

       To date, Plaintiff has failed to (1) submit either the $400 filing fee or an application to
proceed in forma pauperis, and (2) file a First Amended Complaint.

         Plaintiff is ORDERED TO SHOW CAUSE by March 22, 2019 why the Court should not
recommend that the case be dismissed for want of prosecution. C.D. Cal. L.R. 41-1. If on or before
that date, Plaintiff (1) submits the $400 filing fee or an application to proceed in forma pauperis, and
(2) files a First Amended Complaint, then the Order to Show Cause will be discharged, and no



CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 5:19-cv-00017-JVS (MAA)                                        Date: February 20, 2019
Title       Elijah Lee Miller vs. West Valley Detention Center


additional action need be taken. Plaintiff is advised that failure to respond to this Order to Show
Cause will result in a recommendation that the Complaint be dismissed.

It is so ordered.

                                                                     Initials of Preparer        cw




CV-90 (03/15)                          Civil Minutes – General                              Page 2 of 2
